DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,863,246. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lazar et al. (2020/0344498) [Lazar].
Regarding claims 1, 8, and 14, Lazar discloses an encoding apparatus to create a flexible host platform to provide media streaming services, the encoding apparatus comprising: 
a computer processor and memory (fig. 1, server 200); 
a network module and a streaming service module stored in the memory and executed by the computer processor (paragraph 0086); 
wherein the encoding apparatus is to create the flexible host platform by causing the network module to create a network and to dynamically control connection by service clients with the streaming service module through the network, wherein the service clients comprise a media source (fig. 1 participant devices 100, see paragraph 0081); and 
wherein the encoding apparatus is to further to create the flexible host platform by causing the streaming service module to receive a device media from the media source, configure a streaming server to stream from a streaming server endpoint a media stream corresponding to the device media, and configure a hierarchical authorization server network to authenticate a viewer device to obtain to the media stream from the streaming server endpoint (fig. 1, from participant devices 100 to destination systems 400, see paragraph 0109); 
wherein the viewer device is one of an administrator viewer device or an end user viewer device; wherein the viewer device is the administrator viewer device (fig. 1, director computing device 300), the media source is a first media source, the device media is a first device media, the service clients comprise the first media source and a second media source 

Regarding claims 3, 10, and 16, Lazar discloses the apparatus, method, and computer readable media of claims 1, 8, and 14, wherein the one or more administrator media streams further comprise the media stream (paragraph 0131).

Regarding claims 4, 11, and 17, Lazar discloses the apparatus, method, and computer readable media of claims 3, 10, and 16, wherein the streaming services module is further to receive an instruction from the administrator viewer device to release a Uniform Resource Identifier (URI) of or associated with the steaming server endpoint to enable the end user viewer device to receive the media stream from the streaming server endpoint (content is accessed via HTTP and released via invitation, see paragraphs 0190, 0120, 0123, and 0146).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar in view of Hartley et al. (10,728,106) [Hartley].
Regarding claims 5, 12, and 18, Lazar discloses the apparatus, method, and computer readable media of claims 1, 8, and 14, but fails to disclose to create the network and dynamically control connection by service clients with the streaming service module through the 
In an analogous art, Hartley teaches creation of at least a first and second LAN by cloud computing resource provider wherein a first LAN is used to connect external clients to applications while a second LAN connected to the first is used to dynamically control assignment of clients with respective domains (col. 6 line 38 - col. 7 line 3 and col. 9 lines 5-31, wherein in one embodiment, said assignment specifically includes DHCP [dynamic host control protocol], col. 15 lines 45-62), providing the benefit of ensuring that no client link can compromise the management of the network (col. 6 line 66 - col. 7 lines 3).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus, method, and computer readable media of Lazar to include the network module is to use a first network interface to create a first LAN in pass-through mode, is to connect the first LAN to an external network, is to use a second network interface to create a second LAN, is to connect the second LAN to the first LAN, and is to configure the second LAN to provide domain name addressing services and dynamic host control protocol services to members of the first LAN, wherein the streaming service module is a member of the first LAN, wherein the streaming service module is thereby discoverable on the first LAN, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421